Exhibit 10.3

 

[ex10-3_002.jpg] 

 

GENERAL SALES AGREEMENT

 

Date: March 1, 2018

Supplier: Bright Sun Coffee Co Ltd

Dedicated Agent / Client: GAIS Hong Kong Company Ltd

Indirect Client: [ex10-3_001.jpg] (Agility)

 

On March 1, 2018, Bright Sun Coffee Co Ltd. hereby acknowledges and appoints
“GAIS Hong Kong Company Ltd” to oversee, manage, and service clients in the city
of Dongguan and Guangzhou, China, particularly and starting with
“[ex10-3_003.jpg] (Agility)”. Bright Sun Coffee Co Ltd. will sell goods directly
to GAIS Hong Kong Company Ltd, and will not directly interfere with the affairs
between GAIS Hong Kong Company Ltd and her China client, unless Bright Sun
Coffee Co Ltd. was explicitly invited to do so by GAIS Hong Kong Company Ltd.

 

This agreement will have a 24 month (two year) period.

 

●Start date: March 1, 2018     ●End Date: February 29, 2020

 

This agreement does not include any existing Bright Sun Coffee Co Ltd. clients
that has been receiving goods or services from Bright Sun Coffee Co Ltd. prior
to this date, located in the regions mentioned above. To eliminate confusion,
any new account from GAIS Hong Kong Company Ltd is subject to review and
approval from Bright Sun Coffee Co Ltd.

 



On Behalf of Bright Sun Coffee Co Ltd.   On Behalf of GAIS Hong Kong Company Ltd
      /s/ Mr Winson H Wong   /s/ Mr Kirin Tso Mr Winson H Wong, CEO   Mr Kirin
Tso,           On Behalf of [ex10-3_004.jpg] (Agility)           /s/ Leung, Kwok
Hei     Mr Leung, Kwok Hei

 